Title: To George Washington from Captain Henry Lee, Jr., 22 February 1778
From: Lee, Henry Jr.
To: Washington, George



Sir
Dover [Del.] Feby 22d 78.

We meet with good success in collecting cattle, very few horses are got; this proceeds from the scarcity of that article in this country, fit for the use of an army. We experience every assistance from our friends, and altho the opposite party, which is by far the most numerous in this state, are very sullen on the occasion, yet the wisdom of the measure is so apparent & the behavior of the soldiers employed on the service so lenient, that we have been troubled with no sort of discontent.
Being engaged yesterday in sweeping the marshes which abound in cattle I have thought it necessary to advise your Excellency particularly on that head. This country is lined on the river with extensive marshes. The inhabitants living adjacent, are cheifly friends to the enemys of America. The conveniency of their local situation, and the high price given for provision in the city, have urged them to great preparations for making fortunes in the ensuing spring. They have not contented themselves with their old stock which is astonishingly large, but have

entered into a kind of league with the disaffected in the forests. In consequence of this connexion great quaintitys of the heavy country oxen (the marsh cattle are small) are gradually & clandestinely collected on the marsh; the grass will early in the spring fit them for slaughter, & the British army will possess an inexhaustible fund of live stock. In the single county of Kent, there is not a less number than three-thousand head. This is a fact. Kent county in Maryland abounds in forage, more than sufficient for to feed all the marsh stock of this state. The superfluous wheat and other forage might be collected at the same place from the lower counties; by assembling all the stock of the lower country there, they may be fattened, & will afford large magazines of cattle for the American Army. The Cows with calf might be sold to those persons in the back country whose farms have been ⟨mutilated⟩ & will afford stocks for ⟨mutilated en⟩suing campaigns. I wou⟨ld⟩ advise that the people on the river be left only a sufficient number of milch cows for the support of the respective familys. Your Excellency will please to instruct me on this subject. Col. Hollingsworth could probably point out the cheapest mode of supporting the cattle. I am with the most perfect esteem your Excellencys most obedient servt

Heny Lee jr

